DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group II, claims 14, 17-18, 23, and 25-39 in the reply filed on August 15, 2022 is acknowledged. 
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Applicants further elected surfactant as the additive species. However, upon further consideration, the species election requirement has been removed. 


Claim Rejections - 35 USC § 102 - Anticipation
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 23 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kaplan (WO 2013/070907).
Kaplan teaches silk-based scaffolds which can be used for a range of tissue engineering applications. They provide a platform to incorporate hollow conduits (e.g., for nutrient/oxygen delivery) through three-dimensional silk-based scaffolds that have tunable bulk properties (e.g., but not limited to, porosity, mechanical, degradation rate) and allow endothelialization and/or cell compartmentalization, for engineering a variety of complex tissue equivalents. 
More specifically, Kaplan teaches a silk-based scaffold comprising a body comprising a plurality of hollow conduits disposed in a solid-state silk matrix, wherein the hollow conduits are arranged in a pre-determined pattern (Claim 47). The composite formed has substantially aligned fibers and a base material (see Figs 10-15, particularly 11 wherein the base material is a metal sheet [00218]). 


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 17-18, 23 and 25-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan (WO 2013/070907).
Kaplan is discussed above. Kaplan teaches porous scaffolds comprising silk fibroin nanofibers which are substantially aligned (Figs 10-12). The scaffolds are able to be tuned to provide the desired sizes and characteristics [00192].  In examples, channels had a diameter of 154-787 microns [00199] and pores had a diameter of 1-20 microns [00145,#58]. The diameter of the fibers appears to be less than 5 microns (see figures, e.g. Fig 14). The scaffold may include a therapeutic agent [00171-00172]. The scaffolds may take the form of an implant [0028]. They may include nanoparticles [0038][00122], cells [00128-00131], interconnected pores [00126], have a length of greater than 50 nm (e.g. fig 14), have a compressive modulus of 1-1000kPa [00117], and have aligned fibers which are coaligned with channels (figures, e.g. fig 8). The fibers may include silk fibroin or polyethylene oxide, collagen, or alginate [0072][0091] and be crosslinked (Figures, e.g. 13-14). 
While Kaplan does not appear to teach an embodiment which anticipates claims 14, 17-18, and 25-39, it would have been prima facie obvious to a person having ordinary skill in the art and following the teachings of Kaplan to formulate a scaffold having the desired sizes and components based on the teachings of Kaplan. MPEP 2143. Where the instantly claimed subject matter overlaps or lies inside ranges taught by the prior art, a prima facie case of obviousness exists. MPEP 2144.05(I). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14, 17-18, 23 and 25-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7-12, 14-16, and 20 of copending Application No. 16/089,243 (reference application) in view of Kaplan (WO 2013/070907). Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art making the silk fibroin matrix of the copending claims would find it prima facie obvious to add components recognized in the prior art (i.e. Kaplan) for inclusion into silk-fibroin matrices. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are currently allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612